Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:
The last lines thereof recite “…the the…”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit, device) that is coupled with functional language (communication, cascaded, master, slave) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “cascaded devices”, “master device” and “slave device” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 (and its dependent claims 2-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites “…a plurality of cascaded devices that comprise at least one master device…” which is indefinite as the language requires that the communication device comprise at least two master devices but the specification only requires one such master device. 
Claims 1, 10 and 11 are unclear as to how the demodulated circuit is configured to re-create a synchronized system clock signal from the received distributed system clock signal.  Since the claim only uses the claimed ADC it appears that only digital samples of the received distributed system clock signal can be obtained.  Since propagation delays between the master and slave are not accounted for and the sampling instants of the different ADC cannot be aligned as long as no re-created system clock signal is available, it remains unclear how a synchronized system clock signal could be obtained at all.    
Claims 1, 2 and 10 are indefinite as the term “a same re-created system clock signal” is not defined.  If it is meant that the at least one master device and at least one slave device us the same re-created system clock signal as in claim 2, it is still unclear how both could do so since each device appears to re-creates its own system clock signal and no further distribution of the re-created system clock signal is defined. 
Claim 2 is indefinite since the wording of claim 1 has each of the at least one master device comprising only one ADC but claim2 appears to suggest that each device comprises multiple ADCs which is indefinite.
Claim 4 is indefinite it recites that the modulator circuit should receive a system clock signal and a frame start signal.  While the system clock signal is received from the clock generation circuit, nor origin is defined for the frame start signal.  Since frame start signals are not commonly available for reception, it is unclear how the modulator circuit can receive the frame start signal.  
Claim 4 is furthermore indefinite as it is unclear how the modulator circuit could embed the frame start signal into the system clock signal to product a modulated embedded master-slave clock signal since the term “embedding” is not defined. 
Claim 5 is indefinite as it is unclear which technical features are required to re-create the system clock signal and the frame start signal from the embedded master-slave clock signal.
Claims 10 and 11 are indefinite as those claims do not correspond to the subject matter of claim 1 since in claim 1 the system clock signal is only distributed to one master device while in claims 10 and 11 it is distributed to two master devices.  It also appears that the communication unit in claim 11 would require at least two master device for the system clock signal to be distributed to at least two of the master devices.  In the claim wording, however, the communication unit might have only one master device. It seems to be impossible to supply the signal to at seat two devices if only one is present.  To correspond to claim 1, it is assumed in claims 10 and 11 that the system clock signal is distributed to at least one master device and at least one slave device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/447,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they incorporate the same elements albeit arranged in a different order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Aiello et al. (US Pat Pub 2005/00018762). 
With regard to claim 1, Aiello et al. show a communication unit 10 (Fig. 1, para. 0010) comprising a plurality of cascaded devices that comprise at least one master device 12a and at least one slave device 12b, 12c, 12d configured in a master slave arrangement (Fig. 1, paras. 0023, 0040). The at least one master device 12a and at least one slave device 12b, 12c, 12d comprise and ADC 146 (Fig. 5, para. 0090) configured to use a same re-created system clock signal to align respective sampling instants between each ADC (Fig. 5, paras. 0105, 0106) wherein the communication unit 10 is characterized in that the at least one master device 12a comprises a clock generation circuit 32, 34comprising an internally-generated reference phase locked loop circuit 130 configured to output a system clock signal (Fig. 2, paras. 0051, 0052, 0080). A modulator circuit 20 is coupled to the clock generation circuit and configured to receive and distribute the system clock signal (Fig. 2, para. 0048) wherein the at least one master device 12a and at least on slave device 12b, 12c, 12d each comprise a demodulator circuit 38 configured to receive the distributed system clock signal and re-create therefrom a synchronized system clock signal used by a respective ADC of each of the master device and the at least one slave device (fig. 5, paras. 0105, 0106). 
With regard to claim 2, Aiello et al. show the ADCs of each of the at least one master device and at least one slave device being configured to use the same re-created system clock signal such that respective sampling instants between each ADC are time aligned (Fig. 5, paras. 0105, 0106).
With regard to claim 3, Aiello et al. show the at least one master device and the at l least one slave device further comprising a digital controller 134, 142 coupled to the demodulator circuit 28 and configured to re-sample the re=created synchronized system clock signal (Fig. , paras. 0080, 0081, 00867). 
With regard to claim 4, Aiello et al. have the modulator circuit 28 being configured to receive a system clock signal and a frame start signal and embed the frame start signal into the system clock signal and distributed a modulated embedded master-slave system clock signal (Fig. 2, paras. 0047-0049 and 0051-0053; by means of Data Link Layer via interface 22).
With regard to claim 5, Aiello et al. provide at least one of the at least one master device and at least one slave device comprise a demodulator circuit configured to receive and demodulate the modulated embedded master-slave clock signal and re-create therefrom a system clock signal and a frame start signal (Fig. 2, paras. 0044, 0053, 0061).  
With regard to claim 10, Aiello et al. show an integrated circuit for a master device in a master-slave arrangement with the integrated circuit comprising an ADC 146 (Fig. 5, para. 0090) configured to use a same re-created system clock signal to align respective sampling instants between each ADC (Fig. 5, paras. 0105, 0106) and wherein the integrated circuit is characterized in that the at least one master device 12a comprises a clock generation circuit 32, 34 comprising an internally-generated reference phase locked loop circuit 130 configured to output a system clock signal (Fig. 2, paras. 0051, 0052, 0080). A modulator circuit 20 is coupled to the clock generation circuit and configured to receive and distribute the system clock signal to at least two of the master device and the at least one slave device (Fig. 2, para. 0048) and a demodulator circuit 38 configured to receive the distributed system clock signal and re-create therefrom a synchronized system clock signal used by a respective ADC of each of the master device and the at least one slave device (fig. 5, paras. 0105, 0106). 
With regard to claim 11, Aiello et al. show a method for clock distribution and synchronization in a communication unit 10 (Fig. 1, para. 0010) comprising at least one master device 12a and at least one slave device 12b, 12c, 12d configured in a master slave arrangement (Fig. 1, paras. 0023, 0040). The method comprises, at a master device, generating internally to the master device a system clock signal (Fig. 2, paras. 0051, 0052, 0080).The method is characterized by distributing the system clock signal to at least two of the master device and at least one slave device (Fig. 2, para. 0048) and receiving the distributed system clock signal (Fig. 2, para. 0048) and re-creating therefrom a synchronized system clock signal used by a respective ADC of teach of the master device and at least one slave device (fig. 5, paras. 0105, 0106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. in view of  Nayyar et al. (US Pat Pub 2018/0115409).
With regard to claim 6, in Nayyar et al. the communication unit is a radar unit and the frame start signal is a chirp start signal (Fig. 10, paras. 0030, 0038, 0053, 0054, 0069, 0070; Fig. 5, #150 Chirp LO, #152, Tx enable = ramps start signal).  It would have been obvious to modify Aiello et al. by using the techniques of Nayyar et al. in order to  provide synchronization using known techniques with predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. in view of Adams (US Pat 7876261).
With regard to claim 7, Adams shows the clock generation circuit of the at least one master device comprising a XOR-based phase locked loop (Figs. 3, 5 and col. 9, lines 33-41).  It would have been obvious to modify Aiello et al. by using the techniques of Adams in order to provide a phase lock loop using known techniques with predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. in view of Prete et al. (US Pat Pub 2008/0123792).
With regard to claim 8, Prete et al. show the at least one master device and at least one slave device being configured to use LVDS to assist modulation and demodulation of the clocks signal clock (Fig. 2, paras. 0033, 0035, 0040-0041). It would have been obvious to modify Aiello et al. by using the techniques of Prete et al.in order to provide reduce the communication voltage to provide low noise communications.
	With regard to claim 9, Prete et al. show at least one of the modulator circuit and demodulator circuit being terminated by a differential resistor (Fig. 2, para. 0032).  It would have been obvious to modify Aiello et al. by using the techniques of Prete et al.in order to provide reduce the communication voltage to provide low noise communications.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648